Reissue
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,731,746 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Preliminary Amendment
The amendment to the claims filed on September 30, 2013 does not comply with the requirements of 37 CFR 1.173(d) because double bracketing is used for deletions rather than single. 
37 CFR 1.173(d) reads:
Changes shown by markings.  Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)).  Matter added by reissue on compact discs must be preceded with “<U>” and end with “</U>” to properly identify the material being added. 

Response to Amendment
The amendment filed 8/14/2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The statement in the specification relied upon for support of Claim 24, actually amounts to an explicit teaching away of an embodiment wherein the pivot point is attached to the ski body exposed to the snow, see column 3, lines 55-60.  Thus, this is considered new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Reissue Declaration
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application was filed after September 16, 2012; therefore, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.75, and 3.73 are to the current 
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:  
It is noted that the declaration filed is not a reissue declaration, see MPEP 1414.01 for an example of a proper reissue declaration.
The reissue declaration does not identify at least one broadened claim.   See 37 CFR 1.175(b).  
The reissue declaration does not identify at least one error which is relied upon to support the reissue application. See 37 CFR 1.175 and MPEP § 1414.  
Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.  Specific changes or amendments to the claims must be identified.  The statement of what the remaining claims contain need not identify specific limitations, but rather may provide a general identification, such as “Claims 3-5 did not provide for any of the tracking mechanisms of claims 6-12, nor did they provide an attachment mechanism such as those in claims 1-2 and 9-16."  Note that in identifying an error, it is sufficient to identify a single word, phrase, or expression in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.  See MPEP § 1414(II)(A-C).
A replacement reissue oath/declaration should be submitted with the noted defect(s) in the reissue oath/declaration.  
For applications filed on or after September 16, 2012, if additional defects or errors are corrected in the reissue after the filing of the reissue oath or declaration, a 
See 37 CFR 1.175 and MPEP § 1414.

Consent of Assignee
Applicant’s statement of consent of assignee filed 10/25/2019 has been accepted. 

Claim Rejections - 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the 
(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS.  No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

Claims 1-24 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defects in the declaration is set forth in the discussion above in this Office action.  

In addition, MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent.  MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:

(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 
The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

     Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Id. at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification'  ”. Id. at 1359.  The Federal Circuit further stated that although wording in 35 USC 251 was changed from “same invention” to “original patent” no change in substance was intended. Id. at 1360.
Based on Antares a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  Like in Antares, the current specification fails to describe an objective intent to 
To satisfy the original patent requirement where a new invention is sought by reissue, "… the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention." Antares Pharma, Inc., 771 F.3d at 1363, 112 USPQ2d at 1871.  Therefore, claims drawn to an invention comprising a newly claimed combination of features that were not disclosed in the original patent as suggested alternatives (not as a single combination) or not as an invention separate from the original invention would not satisfy the original patent requirement.
Likewise, the "original patent" requirement of 35 U.S.C. 251  must be understood in light of In re Amos, where the Court of Appeals for the Federal Circuit stated:
We conclude that, under both Mead and Rowand, a claim submitted in reissue may be rejected under the "original patent" clause if the original specification demonstrates, to one skilled in the art, an absence of disclosure sufficient to indicate that a patentee could have claimed the subject matter. Merely finding that the subject matter was "not originally claimed, not an object of the original patent, and not depicted in the drawing," does not answer the essential inquiry under the "original patent" clause of § 251, which is whether one skilled in the art, reading the specification, would identify the subject matter of the new claims as invented and disclosed by the patentees. In short, the absence of an "intent," even if objectively evident from the earlier claims, the 
Given the explicit teaching away of an embodiment wherein the pivot point is attached to the ski body exposed to the snow, see column 3, lines 55-60, claim 24 which is directed to such an undisclosed embodiment do not satisfy the “original patent” requirement.
Claims 24 is rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.

Claim 24 is also rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is discussed above regarding the pivot point.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   See the above discussion regarding the new matter added in the 8/14/2019 amendment.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

Claims 1, 3-7, 9, 11-13, 15 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,822,755 to Hine.
As to Claim 1, Hine teaches a ski assembly for a snow vehicle generally at 
below shock absorbers 156 in Figure 2, comprising: a ski body having an upper surface 164 and a lower surface 167 in Figure 11, the lower surface comprising a lift surface 166 and a runner, e.g. 168, the  runner extending along a length of the ski body (Fig. 11) and downward from the lift surface 166 relative to the upper 
surface 164;  a spindle or fork extender 161 (Fig 2) having a first end (bottom) and a second end (top) attachable to the snow vehicle (at shock absorbers); and a ski attachment 163 that attaches the first end of the spindle to the ski body at an attachment point 162 along the ski body, the ski attachment comprising a pivot point that is positioned in line with the runner (See Fig. 12 wherein pivot point 163 is directly above runner 168) and below at least a portion of the lift surface 166 relative to the upper surface 164 at the attachment point such that when the second end of the spindle is attached to the snow vehicle, the ski body is permitted to pivot about the pivot point such that the ski body changes pivotal orientation relative to the spindle and the snow vehicle, while the spindle maintains a constant pivotal orientation relative to the snow vehicle.

As to Claim 4, Hine teaches that the runner 168 (e.g. left) is a first runner and the ski body further a second runner 168 (e.g. right) that extends parallel to the first runner.
As to Claim 5, Hine teaches that the lift surface is concave relative to the runner along a width of the lift surface.  See for example at 166 in Figure 12, wherein the surface is generally concave in cross-section.
As to Claim 6, Hine teaches a snow vehicle attachment configured to connect the second end of the spindle to the snow vehicle.  See the clamps at 158 in Figure 13, for example.
As to Claim 7, Hine teaches that the snow vehicle attachment comprises a fork attachment and an axle attachment that are respectively configured to attach to a fork 157 and an axle (at 162) of a motorcycle converted to the snow vehicle, see Figure 1.
As to Claim 9, Hine teaches a ski assembly for a snow vehicle (Fig. 2), comprising:  a ski body (generally at 164) having a first runner 168 and first and second lift surfaces (left and right portions at 166) that extend laterally from the first runner, the first runner extending below the first and second lift surfaces and along a length of the ski body (Figs 11 and 12); a spindle or fork extender 161 (Fig 2) having a first end (bottom) and a second end (top), the second end being connectable to the snow vehicle (Fig. 1);

As to Claim 11, Hine’s ski body further includes a second runner 168 carried by and extending below at least one of the first and second lift surfaces (Fig. 12), the second runner being parallel to the first runner (Fig. 11).
As to Claim 12, Hine teaches that the lift surface is concave relative to the runner along a width of the lift surface.  See for example at 166 in Figure 12, wherein the surface is generally concave in cross-section.
As to Claim 13, the Hine snow vehicle attachment comprises a fork attachment and an axle attachment that are configured to attach to a fork 157 and an axle (at 162) of a motorcycle converted to the snow vehicle, see Figure 1. 
As to Claim 15, Hine teaches that the second runner is a side runner defining a first side edge of the ski body, see Figure 12.  
As to Claim 19, Hine teaches that the runner 168 is laterally offset from a middle of the ski body.

	As to Claim 21, Hine teaches that the pivot point is on an axis that is perpendicular to a lengthwise direction of the ski body, see Fig. 2.
As to Claim 22, Hine teaches a ski for a vehicle on snow (at 19), the ski comprising: a ski body (generally at 164) to slide on the snow, the ski body comprising an upper surface 164 and a lift surface 166 opposite to the upper surface; and a ski mount 163 to connect the ski to the vehicle, wherein: the ski body is pivotable relative to the ski mount about a pivot axis at 162; and the pivot axis is located below at least part of the lift surface of the ski body. i.e. 162 is below lift surface 166 in Figure 12.
	As to Claim 23, Hine teaches a ski for a vehicle on snow, the ski comprising:
a ski body (generally at 164)  to slide on the snow, the ski body comprising an upper surface 164 and a lift surface 166 opposite to the upper surface; and
	a ski mount 163 to connect the ski to the vehicle; wherein: the ski body is pivotable relative to the ski mount about a pivot axis 162; and the pivot axis 162 is located below the upper surface 166 of the ski body.

Claims 1-6, 9-12, 15 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG PUB 2005/0173873 to Ruzewski et al.
As to Claim 1, Ruzewski et al. teaches a ski assembly for a snow vehicle 
generally at 60 comprising: a ski body having an upper surface 106 in Figure 9 and a lower surface 100 in Figure 9, the lower surface comprising a lift surface 
surface 106;  a spindle or strut 62 (Fig 5) having a first end (bottom) and a second end (top) attachable to the snow vehicle and a ski attachment or collar 146 that attaches the first end of the spindle to the ski body at an attachment point along the ski body, the ski attachment comprising a pivot point at bolt 144 that is positioned in line with the runner (See Figs. 6 and 10 wherein pivot point 144 is directly above runner 114 and below at least a portion of the lift surface 168 relative to the upper surface 106 at the attachment point such that when the second end of the spindle is attached to the snow vehicle, the ski body is permitted to pivot about the pivot point such that the ski body changes pivotal orientation relative to the spindle and the snow vehicle, while the spindle maintains a constant pivotal orientation relative to the snow vehicle.
	As to Claims 2 and 10, Ruzewski et al. teaches that that the runner comprises a hollow cavity accessible from the upper surface of the ski body, the pivot point being positioned within the hollow cavity, see Figures 6 and 9.
As to Claim 3, Ruzewski et al. teaches that the pivot point is positioned lower than the lift surface of the ski body relative to the upper surface as can be seen in Figures 6, 9 and 10 wherein pivot point 144 is below lift surface 168.
As to Claim 4, Ruzewski et al. teaches that the runner 170 (e.g. left) is a first runner and the ski body further a second runner 170 (e.g. right) that extends parallel to the first runner.

As to Claim 6, Ruzewski et al. teaches a snow vehicle attachment configured to connect the second end of the spindle to the snow vehicle.  See the upper end of the struts in Fig. 4.
As to Claim 9, Ruzewski et al. teaches a ski assembly for a snow vehicle (Fig. 6), comprising:  a ski body (generally at 60) having a first runner 114 and first and second lift surfaces (left and right portions at 168) that extend laterally from the first runner, the first runner extending below the first and second lift surfaces and along a length of the ski body (Figs. 6 and 9); a spindle or strut extender 62 (Fig. 5) having a first end (bottom) and a second end (top), the second end being connectable to the snow vehicle (Fig. 1); 
and a snow vehicle attachment at the strut top to connect the second end of the spindle/strut to the snow vehicle; and a ski body attachment 146 to connect the first end of the spindle to the ski body, the ski body attachment having a pivot point 144 that is positioned in line with the first runner and below at least a portion of the lift surfaces (see Figs, 6 and 9), the spindle extending above the ski body when attached such that when the second end of the spindle is attached to the snow vehicle, the ski body is permitted to pivot about the pivot point such that the ski body changes pivotal orientation relative to the spindle and the snow vehicle, while the spindle maintains a constant pivotal orientation relative to the snow vehicle.

As to Claim 12, Ruzewski et al. teaches that the lift surface is concave relative to the runner along a width of the lift surface.  See for example at 168 in Figure 9, wherein the surface is generally concave in cross-section.
As to Claim 15, Ruzewski et al. teaches that the second runner 170 is a side runner defining a first side edge of the ski body, see Figure 9.  
As to Claim 19, Ruzewski et al. teaches that the runner 170 is laterally offset from a middle of the ski body.
As to Claim 20, Ruzewski et al. teaches that the pivot point is on an axis that is perpendicular to a lengthwise direction of the ski body, see Figs. 5 and 6.
	As to Claim 21, Ruzewski et al. teaches that the pivot point is on an axis that is perpendicular to a lengthwise direction of the ski body, see Figs. 5 and 6.
As to Claim 22, Ruzewski et al. teaches a ski for a vehicle on snow (Fig. 1), the ski comprising: a ski body (generally at 60) to slide on the snow, the ski body comprising an upper surface 106 and a lift surface 168 opposite to the upper surface; and a ski mount 146 to connect the ski to the vehicle, wherein: the ski body is pivotable relative to the ski mount about a pivot axis at 144; and the pivot axis is located below at 
	As to Claim 23, Ruzewski et al. teaches a ski for a vehicle on snow, the ski comprising:  a ski body (generally at 60)  to slide on the snow, the ski body comprising an upper surface 106 and a lift surface 168 opposite to the upper surface; and
	a ski mount 146 to connect the ski to the vehicle; wherein: the ski body is pivotable relative to the ski mount about a pivot axis 144; and the pivot axis 144 is located below the upper surface 106 of the ski body.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hine in view of US 3,692,130 to Stacy, Jr.
As to Claims 2 and 10, Hine fails to teach that the runner comprises a hollow cavity accessible from the upper surface of the ski body, the pivot point being positioned within the hollow cavity.  However, Stacy, Jr. teach such a hollow cavity in the same field of endeavor for the explicit purpose of protecting the pivot point:  “(e)ach pivot bracket 66 is secured within the hollow interior of the ski to reduce wear on the pivot point and inhibit snow from jamming the pivot action. Rusting or freezing of the pivot assembly is also reduced.”   Given this explicit teaching, it would have been obvious to those having ordinary skill in the .

Claims 8, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hine in view of US 7,487,975 to Pryputniewicz.
As to Claim 8, Hine teaches that the ski body comprises first and second
side runners, e.g. latter projections at 166 in Figure 12, on first and second side edges of the ski body, the ski body having a tip with a concave lift surface and a width, noting that the general concavity at 166 runs beyond the cross-sectional line 12 in Figure 10 towards the tip, however, the width of the ski body between the first and second side runners is not tapering from the width of the tip to a narrower width toward the position of the ski attachment along the length of the ski body.
However, the concept of snow skis with a narrowed portion behind the tip was well known in the snow vehicle arts before the invention was made, as evidenced by Fig. 3 of Pryputniewicz, for the inherent turning assistance offered by a parabolic edge shape.  As such, it would have amounted to an obvious choice in engineering design to those having ordinary skill in the art before the effective filing date of the present claimed invention to have incorporated such a known ski shape for its known purpose into the Hine device.
As to Claims 16-18, Hine fails to teach that the ski body comprises a third runner that extends parallel to the first and second runners, that the second and third runners are side runners defining first and second side edges of the ski body, and that the .

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ruzewski et al. in view of US 7,487,975 to Pryputniewicz.
As to Claim 8, Ruzewski et al. teach that the ski body comprises first and second side runners, e.g. projections at 170 in Figure 9, on first and second side edges of the ski body, the ski body having a tip with a concave lift surface and a width, noting that the general concavity at 168 runs the length of the ski towards the tip, however, the width of the ski body between the first and second side runners is not tapering from the width of the tip to a narrower width toward the position of the ski attachment along the length of the ski body.
However, the concept of snow skis with a narrowed portion behind the tip was well known in the snow vehicle arts before the effective filing date of the present claimed invention, as evidenced by Fig. 3 of Pryputniewicz, for the inherent turning assistance offered by a parabolic edge shape.  As such, it would have amounted to an obvious choice in engineering design to those having ordinary skill in the art before the .

Specification
The disclosure is objected to because of the following informalities:  in column 3 at line 45, the word - - is- - needs to be added before “in line”  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See the discussion of new matter above.  
No new matter should be entered.
See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pivot point being exposed to the snow should be added if it is determined that such is not new matter.
Corrected drawing sheets in compliance with 37 CFR 1.173(b)(3).  One or more patent drawings shall be amended in the following manner: Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as “Amended,” and any added figure must be identified as “New.” In the event 
(i) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included. The marked-up copy must be clearly labeled as “Annotated Marked-up Drawings” and must be presented in the amendment or remarks section that explains the change to the drawings. 
(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner.
No new matter should be entered.
 Please see section 1413 of the MPEP for a discussion dealing with the submission of corrected and/or new drawings in a reissue application. 

Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.


a)	All amendments which include deletions or additions must be made by submission of the entire text of each added or rewritten paragraph containing the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	An entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. 
c)	Applicant must indicate the precise point where each amendment is made. 
d)	All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. Thus, all paragraphs which are newly added to the specification of the original patent must be submitted as completely underlined each time they are re-submitted in the reissue application.

The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:
a)	For each claim that is being amended, the entire text of the claim must be presented with the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.

d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
e)	Pursuant to 37 CFR 1.173(b)(2), each claim that is amended or added should include the appropriate status indicator following the claim number, e.g., “(amended)”, “(twice amended)”, “(new)”, and “(canceled)”.
f)	Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. 
g)	Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the patent’s disclosure for all changes made in the claim(s), whether insertions or deletions. 
h)	Pursuant to 37 CFR 1.173(e), original patent claims are never to be renumbered. A patent claim retains its number even if it is canceled in the reissue proceeding, and the numbering of any added claims must begin after the last original patent claim. 
i)	Pursuant to 37 CFR 1.173(g), all bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. 


a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 
b)	Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word “Amended” at the bottom of that figure. Any added figure must be identified as “New”. In the event that a figure is canceled, the figure must be identified as “Canceled” and also surrounded by brackets. 
c)	All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 
d)	If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as “Annotated Marked-up Drawings”, and it must be presented in the amendment or remarks section that explains the change to the drawings. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,090,229 to Monsrud et al. teaches a concave ski shape with multiple runners.
US 2006/0061052 to Lemieux teaches multiple runners with asymmetrical locations on the ski and with the pivot below at least a portion of the ski surface, e.g. the tip portion.
US 2005/021223 to Lachance teaches multiple runners below a channel or hollow area of the ski in Figure 6.
Although not rejected on prior art, Claim 24 will not be considered as containing allowable subject matter before the above issues under 35 USC 112 and 251 are addressed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Jastrzab whose telephone number is (571)272-4947.  The examiner can normally be reached on 7:00a-5:00p M-R.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeffrey R. Jastrzab/
Primary Examiner
Central Reexamination Unit
Art Unit 3993


  Conferees:  /BMF/ and /GAS/